John D. Bennett, S.
The petitioner, in her application for limited letters of administration, requests a determination that her husband died on February 12, 1958.
At a hearing, the evidence established that on February 12, 1958 her husband was one of two passengers on Tri-Pacer airplane N 1705P which left Zahn’s Airport, Amityville, New York, operated by the owner-pilot, Douglas Robinson. The plane landed at Parlin Field, Newport, New Hampshire. After a day of skiing, the party of three boarded the plane, and at about 4:00 p.m. took off for the return trip home. The last known communication with the plane was at 4:19 p.m., when upon request the airport attendant at Concord Airport, New Hampshire, gave weather conditions to the pilot. At the time of the last radio communication with the plane, a severe snowstorm was approaching from the south, invading New Hampshire and the surrounding area. The plane has never been found.
The proof established that, subsequent to the plane’s disappearance, an intensive search was initiated by agencies of the United States Government and private individuals. Such evidence indicated that a total flying effort of 563 separate flights, comprising 1,122 hours and 51 minutes, failed to reveal a trace of the missing aircraft. The only tangible evidence of the *950apparent disaster met by the plane was discovered on or about July 7,1958, when a headless male body, badly decomposed, was found on the shore of the Connecticut coast near Branford. Mrs. Douglas Robinson, wife of the missing pilot, identified certain articles of clothing and ski equipment found with the body, as belonging to her husband.
Upon all the evidence, the court determines the proof satisfactorily establishes that the absentee met his death on February 12, 1958, the date upon which he was shown to have been a passenger on the ill-fated plane.
The court further finds that the decedent died intestate. Limited letters of administration will issue to the petitioner upon her duly qualifying according to law. Both special guardians are in accord with and recommend the result here reached.
Settle decree on five days’ notice.